

115 HR 3438 IH: Improving Employment Outcomes of TANF Recipients Act
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3438IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mrs. Noem introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo increase the employment, job retention, and earnings of former TANF recipients.
	
 1.Short titleThis Act may be cited as the Improving Employment Outcomes of TANF Recipients Act. 2.Improving economic mobility of TANF recipientsSection 403(a)(4) of the Social Security Act (42 U.S.C. 603(a)(4)) is amended to read as follows:
			
				(4)Improving economic mobility of TANF recipients
					(A)Measuring state performance
 (i)In generalEach State, in consultation with the Secretary, shall collect and report information necessary to measure the level of performance of the State for each indicator described in clause (ii), for fiscal year 2019 and each fiscal year thereafter, and the Secretary shall use the information collected for fiscal year 2019 to establish the baseline level of performance of each State for each such indicator.
 (ii)IndicatorsThe indicators described in this clause, for a fiscal year, are the following: (I)The employment percentage for the fiscal year, which is equal to—
 (aa)the number of families receiving assistance under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(ii)) who, during a quarter in the fiscal year, exited from the program, and who, during the 2nd quarter after the exit, include an adult in unsubsidized employment; divided by
 (bb)the number of families who received assistance from the program in the exit quarter referred to in subclause (aa).
 (II)The retention percentage for the fiscal year, which is equal to— (aa)the number of families receiving assistance from the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(ii)) who, during a quarter in the fiscal year, exited from the program, and who, during the 4th quarter after the exit, include an adult in unsubsidized employment; divided by
 (bb)the number of families who received assistance under the program in the exit quarter referred to in subclause (aa).
 (III)The advancement measure for the fiscal year, which is equal to the median earnings of the adults receiving assistance under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(ii)) who, during a quarter in the fiscal year, exited from the program, and who during the 2nd quarter after the exit, are in unsubsidized employment.
							(iii)Agreement on requisite performance level for each indicator
 (I)Fiscal years 2020 and 2021The State shall reach agreement with the Secretary on the requisite level of performance for each indicator described in clause (ii), for each of fiscal years 2020 and 2021. In establishing the requisite levels of performance, the State and the Secretary shall—
 (aa)take into account how the levels involved compare with the levels established for other States; (bb)ensure the levels involved are adjusted, using the objective statistical model referred to in clause (v), based on—
 (AA)the differences among States in actual economic conditions, including differences in unemployment rates and job losses or gains in particular industries; and
 (BB)the characteristics of participants on entry into the program, including indicators of prior work history, lack of educational or occupational skills attainment, or other factors that may affect employment and earnings; and
 (cc)take into account the extent to which the levels involved promote continuous improvement in performance by each State.
 (II)Fiscal year 2022The State shall reach agreement with the Secretary, before fiscal year 2022, on the requisite level of performance for each indicator described in clause (ii), for fiscal year 2022, which shall be established in accordance with subclause (I) of this clause.
 (iv)Revisions based on economic conditions and individuals receiving assistance during the fiscal yearThe Secretary shall, in accordance with the objective statistical model referred to in clause (v), revise the requisite levels of performance for a fiscal year and a State to reflect the actual economic conditions and characteristics of participants during that fiscal year in the State.
 (v)Statistical adjustment modelThe Secretary shall use an objective statistical model to make adjustments to the requisite levels of performance for actual economic conditions and characteristics of participants, and shall consult with the Secretary of Labor to develop a model that is the same as or similar to the model described in section 116(b)(3)(viii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141).
						(B)Report on state performance
 (i)In generalNot later than October 1, 2018, the Secretary shall develop a template which each State shall use to report on outcomes achieved under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)).
 (ii)ContentsEach such report shall include— (I)the number of individuals who exited the program during the year, and their reasons for doing so, including a separate accounting of the number of work-eligible individuals (as so defined) who exited the program during the year and their reasons for doing so;
 (II)the characteristics of the individuals who exited the program during the year, including information on the length of time the individual received assistance under the program, the educational level of the individual, and the earnings of the individual in the 4 quarters preceding the exit; and
 (III)information specifying the levels of performance achieved on each indicator described in subparagraph (A)(ii).
 (iii)PublicationNot later than September 30 of fiscal year 2021 and of each succeeding fiscal year, the Secretary shall make available electronically to the public each report submitted under this subparagraph during the fiscal year.
 (C)RegulationsThe Secretary, in consultation with the Secretary of Labor, shall prescribe such regulations as may be necessary to provide for the measurement of State performance on the indicators described in this paragraph..
 3.Effective dateThe amendments made by this Act shall take effect on October 1, 2017. 